United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                     October 25, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                             No. 05-41855
                         Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JESUS DE LA TORRE-MOLINA,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 4:05-CR-122
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Jesus De La Torre-Molina (De

La Torre) has filed a motion to withdraw and brief pursuant to

Anders v. California, 386 U.S. 738, 744 (1967).       De La Torre has

not filed a response.    Our independent review of the brief and

the record discloses no nonfrivolous issue in this direct appeal.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

IS DISMISSED.    See 5TH CIR. R. 42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.